DETAILED ACTION
1.	The amendment received on May 13, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As for claim 17,  ‘wherein the first stress layer is disposed on and in contact with the backside of the semiconductor wafer in its entirety, and wherein the second stress layer is disposed on and in contact with the first stress layer in its entirety’ is indefinite, for it is unclear how the first stress layer can be both ‘disposed only on and circumscribing at outer edge of the semiconductor wafer (lines 11-12 of claim 16 from which claim 17 depends)’ and be ‘disposed on an in contact with the backside of the semiconductor wafer in its entirety’ simultaneously.  It is also unclear how the second stress layer can be both ‘disposed only on and in contact with the first stress layer and circumscribing the first stress layer (lines 12-13 of claim 16 from which claim 17 depends)’ and be ‘disposed on and in contact with the first stress layer in its entirety’ simultaneously.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
6.	Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fulford et al. (2021/0020435)-previously cited in view of Jeng et al. (2007/267724)-previously cited.
	As for claim 16, Fulford in a method for tuning stress transition of films on a substrate discloses/suggests the following a semiconductor structure comprising: a semiconductor wafer (paragraph 0105:  lines 1-6: substrate being a wafer; Figs. 11, 13A-15A); a first stress layer disposed on and in contact with a backside of the semiconductor wafer (paragraph 0018; 0067; Fig. 11: 110, 120; Fig. 12A: 1201 and 1203; Fig. 13A: 1301 and 1303; Fig. 14A: 1401 and 1403; Fig. 15A: 1501 and 1503), the first stress layer exerting a first stress on the semiconductor wafer (Figs. 11, 12A, 13A, 14A, 15A:  120, 1203, 1303, 1403, 1503: tensile), wherein the backside is
opposite to a front side of the semiconductor wafer on which semiconductor device features are
fabricated (paragraphs 0018 and 0067); and a second stress layer on and in contact with the first stress layer (Fig. 11: 140 on 120; Fig. 13A: 1302 on 1303; Fig. 14A: 1402 on 1403; Fig. 15A: 1502 on 1503), the second stress layer exerting a second stress on the semiconductor wafer (Figs. 11, 13A, 14A, 15A:  140, 1302, 1402, 1502: compressive), wherein the first stress and the second stress form a backside stress on the semiconductor wafer (paragraphs 0018 and 0067; Figs. 11: 140 and 120, 13A: 1302 and 1303, 14A; 1402 and 1403, 15A: 1502 and 1503) , and where the second stress is opposite to the first stress (Figs. 13A-15A:  compressive stress is opposite to tensile stress).
Fulford is silent concerning ‘wherein the first stress layer is disposed only on and circumscribing an outer edge of the semiconductor wafer, and wherein the second stress layer is disposed only on and in contact with the first stress layer and circumscribing the first stress layer.’  Nevertheless, Jeng in an integrated circuit having stress tuning layer and methods of manufacturing same teaches having a stress layer on the backside and circumscribed around the edge (Fig. 3b: outer ring 18; paragraph 0037).  Therefore, it would be obvious to one of ordinary skill in the art to at least try to have the first stress layer be disposed only on and circumscribing an outer edge of the semiconductor wafer and the second stress layer be disposed only on and in contact with the first stress layer and circumscribing the first stress layer in order to have an outer annular ring when processes on the front cause concentric stresses on the wafer surface to correct for the particular stress distribution on the front.
	As for claim 19, Fulford in view of Jeng discloses/suggests everything as above (see claim 16).  In addition, Fulford discloses/suggests wherein the first stress is a tensile stress and the second stress is a compressive stress (Figs. 11, 12A, 13A, 14A, 15A:  120, 1203, 1303, 1403, 1503: tensile; Figs. 11, 13A, 14A, 15A:  140, 1302, 1402, 1502: compressive).
	As for claim 20, Fulford in view of Jeng discloses/suggests everything as above (see claim 16).  Fulford does not explicitly refer to the previous embodiments stated (see claim 16) as wherein the first stress is a compressive stress and the second stress is a tensile stress.  Nevertheless, Fulford refers to the stress layers controlling stress by removing/correcting wafer bow (paragraphs 0086 and 0088).  And Fulford mentions that other embodiments may have the first stress be compressive and the second stress be tensile (paragraph 0026).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the first stress be a compressive stress and the second stress be a tensile stress when dealing with particular unevenness and bow of the wafer front surface wherein those particular combinations will remove or correct the bow and unevenness.
Allowable Subject Matter
7.	Claims 1-6 and 8-15 are allowed.
Response to Arguments
8.          The previous rejections under 35 USC 102(a)(2) and 35 USC 103 of claims 1-3 and 8-9 are hereby withdrawn due to the incorporation of the previous allowable subject matter (limitations of originally filed claim 7) into claim 1.  Please refer to pages 6-7 of applicant’s remarks filed on May 13, 2022.  
Applicant's arguments filed on May 13, 2022 with regards to the previous rejection of claim 18 (substantially incorporated into independent claim 16)  have been fully considered but they are not persuasive.  Please see page 7 of applicant’s remarks.  As for Jeng (US 2007/0267724) failing to disclose or render obvious ‘wherein the first stress layer is disposed only on and circumscribing an outer edge of the semiconductor wafer, and wherein the second stress layer is disposed only on and in contact with the first stress layer and circumscribing the first stress layer’ by virtue of showing separated tuning layer portions by trenches in Fig. 3b, the examiner disagrees.  As stated in the rejection above, the examiner referred specifically to the outer ring, 18, of Fig. 3b and paragraph 0037 which states: ‘A variation of FIG. 3b might involve removing stress turning [sic] layer entirely from the central portion of wafer 12 and leaving one (or more) large annular region around the periphery of wafer 12, where the effects of warpage are likely to be greatest (lines 8-12 of paragraph 0037).’  Jeng demonstrates that a stress compensation region may occupy one large annular region around the periphery of a wafer.  As well refer to Fig. 11: 140 and 120 of Fulford (2021/0020435) demonstrating one stress layer (140) disposed only on another stress layer (120).  The examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886